In an action, inter alia, to recover damages for tortious interference with contract and conversion, the plaintiff appeals from an order of the Supreme Court, Nassau County (Austin, J.), dated January 8, 2003, which granted the motion of the defendants Flo Kiss, Cindy Clifford, Lain Johanson, and Gotta Go, Inc., pursuant to CPLR 3126, inter alia, to dismiss the complaint insofar as asserted against them and denied its cross motion to strike the answer of those defendants.
Ordered that the order is affirmed, with costs.
The Supreme Court providently exercised its discretion in granting the respondents’ motion pursuant to CPLR 3126, inter alia, to dismiss the complaint insofar as asserted against them for failure to obey orders directing disclosure (see Gomez v Gateway Demolition Corp., 293 AD2d 649 [2002]). Under the *735circumstances of this case, the Supreme Court properly found that the plaintiffs failure to provide the discovery sought by the respondents was willful, contumacious, and deliberate, warranting dismissal under CPLR 3126 (see Kihl v Pfeffer, 94 NY2d 118, 123 [1999]).
The plaintiffs remaining contentions are without merit. Altman, J.P., Krausman, Goldstein and Mastro, JJ., concur.